UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

LORAINE N. HAYDEN,

Plaintiff, DECISION AND ORDER
v.
l:l7-CV-0083l EAW
COMMISSIONER OF SOCIAL SECUR_ITYl,

Defendant.

 

INTRODUCTION

Represented by counsel. Plaintiff Loraine N. Hayden (“Plaintiff") brings this action
pursuant to Titles ll and XVI of the Social Security Act (the “Act”), seeking review of the
final decision of the Commissioner of Social Security (the “Commissioner,” or
“Defendant”) denying her applications for disability insurance benefits (“DIB”) and
supplemental security income (“SSI”). (Dkt. l). This Court has jurisdiction over the matter
pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’ cross-motions
for judgment on the pleadings pursuant to Rule lZ(c) of the Federal Rules of Civil
Procedure (Dkt. lO; Dkt. 14), and Plaintifi"s response (Dkt. 15). For the reasons discussed

beloW, Plaintiff’s motion (Dkt. 10) is granted, the Commissioner’s motion (Dkt. 14) is

 

l As of the date of this Decision and Order, Nancy A. Berryhill, the Defendant named
by Plaintiff in this matter, is no longer the Acting Commissioner of Social Security. No
successor has been named in her place. The Clerk of Court is therefore instructed to
substitute the “Commissioner of Social Security” as the Defendant, in accordance With
Federal Rule of Civil Procedure 25(d).

- 1 -

denied, and the matter is remanded to the Commissioner for further administrative
proceedings consistent with this Decision and Order.
BACKGROUND

Plaintiff protectively filed her application for DIB on November 9, 2012. (Dkt. 9 at
l 14).2 Plaintiff alleges disability beginning May 2, 2012, due to major depressive disorder,
anxiety disorder with panic attacks, borderline personality disorder, PTSD, nicotine
dependence, degenerative disc disease of the cervical, thoracic._ and lumbar spine,
radiculopathy, peripheral neuropathy, left ulnar neuropathy, polyneuropathy, fibromyalgia,
Raynaud’s disease, peripheral artery disease, irritable bowel syndrome, reflux disease,
COPD, and obesity. (Dkt. lO-l at 2; see also Dkt. 9 at 115). PlaintifFS application was
initially denied on September 19, 2013. (Dkt. 9 at 139-166). At Plaintiff’s request, a
hearing was held before administrative law judge (“‘ALJ”) Wallace Tannenbaum on
October 15, 2013. (Ia’. at 94-1 13). On November 20, 2013, the ALJ issued an unfavorable
decision. (Id. at 126-138). On December 24, 2013, Plaintiff requested Appeals Council
review. (Ia’. at 233-34).

Thereafter, on November 14, 2014, Plaintiff filed an application for SSI. (Ia’. at
343). On Mayr l, 2015, the Appeals Council granted Plaintiff" s request for review and
vacated ALJ Tannenbaum’s decision. (Ia’. at 168-171). Plaintiff received a new hearing

before ALJ William Weir in Buffalo, New York, on October 9, 2015 . (Id. at 57-93). On

 

2 When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document

_2_

 

May 10, 2016, the ALJ issued an unfavorable decision. (Ia'. at 27-49). Plaintiff again
requested Appeals Council review; her request was denied on July 27, 2017, making ALJ
Weir’s decision the Commissioner’s final determination (Ia’. at 7-12). This action
followed.
LEGAL STANDARD

I. District Court Review

“ln reviewing a final decision of the [Social Security Administration (“SSA”)], this
Court is limited to determining whether the SSA’s conclusions were supported by
substantial evidence in the record and were based on a correct legal standard.” Talavera
v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.
§4()5(g). The Act holds that a decision by the Commissioner is “conclusive” if it is
supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more
than a mere scintilla. lt means such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)
(quotation omitted). It is not the Court’s function to “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation
omitted); see also Wagner v. Sec ’y ofHeath & Human Servs., 906 F.2d 856, 860 (2d Cir.
1990) (holding that review of the Secretary’s decision is not de novo and that the
Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he
deferential standard of review for substantial evidence does not apply to the
Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

_3_

II. Disabilitv Determination

An ALJ follows a five-step sequential evaluation to determine whether a claimant
is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467 ,
470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in
substantial gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the
claimant is not disabled If not, the ALJ proceeds to step two and determines whether the
claimant has an impairment, or combination of impairments, that is “severe” within the
meaning of the Act, in that it imposes significant restrictions on the claimant’s ability to
perform basic work activities Icl. §§ 404.1520(0), 416.920(c). If the claimant does not
have a severe impairment or combination of impairments, the analysis concludes with a
finding of "not disabled.” If the claimant does have at least one severe impairment, the
ALJ continues to step three.

At step three, the ALJ examines whether a claimant’s impairment meets or
medically equals the criteria of a listed impairment in Appendix l of Subpart P of
Regulation No. 4 (the “Listings”). Ia’. §§ 404.1520(d), 416.920(d). If the impairment meets
or medically equals the criteria of a Listing and meets the durational requirement (ia’.
§§ 404.1509, 416.909), the claimant is disabled. lf` not, the ALJ determines the claimant’s
residual functional capacity (“‘RFC”), which is the ability to perform physical or mental
work activities on a sustained basis, notwithstanding limitations for the collective
impairments See ia’. §§ 404.1520(e), 416.920(c).

The ALJ then proceeds to Step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Ia’.

_4_

§§ 404.1520(f), 416.920(f). If the claimant can perform such requirements, then he or she
is not disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein
the burden shifts to the Commissioner to show that the claimant is not disabled. Id.
§§ 404.1520(g), 416.920(g). To do so, the Commissioner must present evidence to
demonstrate that the claimant “retains a residual functional capacity to perform alternative
substantial gainful work which exists in the national economy” in light of the claimant’s
age, education, and work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)
(quotation omitted); see also 20 C.F.R. § 404.1560(c).
DISCUSSION

I. The ALJ’s Decision

In determining whether Plaintiff was disabled, the ALJ applied the five-step
sequential evaluation set forth in 20 C.F.R. §§ 404.1520 and 416.920. lnitially, the ALJ
determined that Plaintiff last met the insured status requirements of the Act on December
31, 2016. (Dkt. 9 at 32). At step one, the ALJ determined that Plaintiff had not engaged
in substantial gainful work activity since May 2, 2012, the alleged onset date. (Icl.).

At step two, the ALJ found that Plaintiff suffered from the severe impairments of:
“degenerative disc disease, peripheral neuropathy, obesity, major depressive disorder, and
borderline personality disorder. . . .” (Ia’. at 33). The ALJ further found that Plaintiff` s
medically determinable impairment of left ulnar neuropathy was non-severe. (Icl.). With
respect to PlaintifP s representations that she suffered from fibromyalgia, Raynaud’s
syndrome and generalized anxiety disorder, the ALJ concluded that these were not

medically determinable impairments (Ia’.).

_5-

At step three, the ALJ found that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled the severity of any Listing. (Ia’.
at 33-34). The ALJ particularly considered the criteria of Listings 1.04A-C, 11.14, 12.04A-
C, and 12.08, in reaching his conclusion. (Ia’. at 33-36).

Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC
to perform a range of light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b),
with the additional limitations that Plaintiff:

is limited to performing work with a specific vocational profile of two or

lower, involving simple, repetitive one and two-step tasks; cannot be

required to determine quality, quantity or method of work; must be able to

alternate between sitting and standing at fifteen-minute intervals while
remaining at her work station; cannot have contact with the public, and can

have occasional contact with coworkers and supervisors; and can

occasionally kneel and squat.

(Ia'. at 36). At step four, the ALJ found that Plaintiff was unable to perform any past
relevant work. (Ia’. at 47).

At step five, the ALJ relied on the testimony of a vocational expert (""VE”) to
conclude that, considering Plaintiff’s age, education, work experience, and RFC, there
were jobs that exist in significant numbers i_n the national economy that Plaintiff could
perform, including the representative occupations of bench assembler, electrical
accessories assembler, and inspector. (Id. at 48). Accordingly, the ALJ found that Plaintiff
was not disabled as defined in the Act. (Icl. at 48-49).

II. Remand of this Matter for Further Proceedings is Necessarv

Plaintiff asks the Court to reverse the Commissioner’s decision, arguing that: (1) the

ALJ erred in evaluating the opinion evidence of record, specifically with regard to

_6-

Plaintiff`s treating psychiatrist, Dr. Shamsi; (2) remand is necessary to further assess
whether Plaintiff’s psychological impairments met or medically equaled one of the listed
impairments, including the medical expert’s review of additional evidence in the record;
and (3) the ALJ committed reversible error by failing in his RFC determination to make
specific findings regarding how stress limits Plaintiff`S ability to work. For the reasons set
forth below, the Court finds that the ALJ erred in evaluating the opinion evidence of Dr.
Shamsi, and that this error necessitates remand for further administrative proceedings

A. Assessment of Dr. Shamsi’s Opinion

Because Plaintiff"s claim was filed before March 27, 2017, the ALJ was required to
apply the treating physician rule, under which a treating physician’s opinion is entitled to
“controlling weight” when it is “well-supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent with the other substantial evidence
in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2). Under the treating physician rule, if
the ALJ declines to afford controlling weight to a treating physician’s medical opinion, he
or she “must consider various factors to determine how much weight to give to the
opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks
omitted). These factors include:

(i) the frequency of examination and the length, nature and extent of the

treatment relationship; (ii) the evidence in support of the treating physician’s

opinion; (iii) the consistency of the opinion with the record as a whole;

(iv) whether the opinion is from a specialist; and (v) other factors brought to

the Social Security Administration’s attention that tend to support or
contradict the opinion.

Ial. “An ALJ does not have to explicitly walk through these factors, so long as the Court
can conclude that the ALJ applied the substance of the treating physician rule[.]” Scz`tney
v. Colvin, 41 F. Supp. 3d 289, 301 (W.D.N.Y. 2014) (internal quotation omitted).
Whatever weight the ALJ assigns to the treating physician’s opinion, he must “give
good reasons in [his] notice of determination or decision for the weight [he gives to the]
treating source’s medical opinion.” 20 C.F.R. § 404.1527 (c)(2); see also Harris v. Colvin,
149 F. Supp. 3d 435, 441 (W.D.N.Y. 2016) (“A corollary to the treating physician rule is
the so-called ‘good reasons rule,’ which is based on the regulations specifying that ‘the

597

Commissioner “will always give good reasons for the weight given to a treating source
opinion.” (quoting Halloran, 362 F.3d at 32)). “Those good reasons must be supported by
the evidence in the case record, and must be sufficiently specific . . . .” Harris, 149 F.
Supp. 3d at 441 (internal quotation marks omitted). The Second Circuit “[does] not hesitate
to remand when the Commissioner’s decision has not provided ‘ good reasons’ for the
weight given to a [treating physician’s] opinion and [it] will continue remanding when [it]
encounter[s] opinions from [ALJs] that do not comprehensively set forth reasons for the
weight assigned to a treating physician’s opinion.” Halloran, 362 F.3d at 33.

In this case, Dr. Shamsi, a psychiatrist, began treating Plaintiff in June 2014. (Dkt.
9 at 788-89). On September 23, 2015, Dr. Shamsi, along with a licensed clinical social
worker, completed a Mental Residual Functional Capacity Questionnaire, relating to
Plaintist ability to function in a work setting. (Ia’. at 1076). Dr. Shamsi assessed

Plaintist GAF as 55 and noted that her medications caused joint pain. (Id.). Based on an

examination of Plaintiff’ s mental/emotional capabilities, Dr. Shamsi found that Plaintiff

_8_

 

was "seriously limited, but not precluded” (meaning “ability to function in this area is
seriously limited and less than satisfactory, but not precluded. This is a substantial loss of
ability to perform the work-related activity”), in several areas, including: maintaining
attention for a two hour segment; working in connection with or proximity to others
without being unduly distracted; completing a workday or workweek without interruptions
from psychologically based symptoms; performing at a consistent pace without an
unreasonable number or length of rest periods; dealing with normal work Stress; and
carrying out detailed instructions (Ia’. at 1078-79). Dr. Shamsi further found Plaintiff
incapable of accepting instructions and responding appropriately to criticism from
supervisors or dealing with the stress of semiskilled and skilled work. (Ia’.). Dr. Shamsi
opined that Plaintiff had a “noted increase” in pain with increased stress and, due to her
impairments, Plaintiff would miss about two days of work per month. (Ia'. at 1079-80).
liinally, Dr. Shamsi opined that Plaintiff is not a malingerer; that Plaintiff’ s impairments
are consistent with her symptoms and functional limitations ; and that Plaintiff has difficulty
coping with stressful situations and criticism. (Ia’. at 1080).

In his decision, the ALJ acknowledged that Dr. Shamsi’s opinion is “largely
consistent with the residual functional capacity determined above,” but nevertheless gave
the opinion “little weight because it is at odds with benign findings on mental status
examination reported by Dr. Shamsi just thirteen days before the opinion was rendered,
and, with regard to the claimant’s ability to interact with supervisors, is internally
inconsistent.” (Ia'. at 45). The ALJ did not provide any additional explanation or analysis

as to why he declined to give Dr. Shamsi’s opinion any further weight, including any

_9_

indication that he considered the length of Plaintiff’ s treatment with Dr. Shamsi (the record
contains approximately 70 pages of medical records submitted by Dr. Shamsi), the
evidence in support of the opinion, and/or whether the opinion was from a specialist.
Rather, the decision contains only a cursory explanation that this single mental status
report, in the ALJ’s opinion, conflicted with a prior evaluation by Dr. Shamsi, and was
internally inconsistent with regard to one of the criteria.

In this regard, the ALJ failed to address the multiple opinions, including opinions
by Dr. Shamsi, that Plaintiff’ s symptoms are exacerbated when presented with stressful
situations Dr. Shamsi’s reports on Plaintiff’ s condition include consistent references to
Plaintiff’ s inability to handle stress and/or a significant increase in Plaintiff’ s symptoms
when experiencing stressful situations See id. at 788 (on June 9, 2014, noting depressed
mood and poor frustration tolerance); id. at 794-95 (on October 29, 2014, displaying
abnormalities including anxious mood, preoccupation with external stressors, and poor
frustration tolerance); id. at 798 (on December 24, 2014, Plaintiff presented with “thought
content . . . characterized by preoccupation and external stressors.”); id. at 1079 (Plaintiff
has a “noted increase” in pain with increased stress). In sum, the Court finds that the three-
line explanation contained in the ALJ’s decision as to why Dr. Shamsi’s opinion is afforded
little weight does not fulfill the “good reasons” requirement, as it is not sufficiently
specific, and does not “comprehensively set forth reasons for the weight assigned to a
treating physician’s opinion.” Halloran, 362 F.3d at 33.

Furthermore, the ALJ’s opinion, which references categories of Dr. Shamsi’s report

for which Plaintiff received favorable ratings, is completely devoid of any discussion of

_1()_

activities for which Plaintiff is “seriously limited,” discussed above, including her ability
to maintain attention for a two hour segment; work in connection with or proximity to
others without being unduly distracted; complete a workday or workweek without
interruptions from psychologically based symptoms; perform at a consistent pace without
an unreasonable number or length of rest periods; deal with normal work stress; and carry
out detailed instructions An adequate explanation as to why the ALJ afforded little weight
to Dr. Shamsi’s opinion should have, at the very least, included a discussion of the several
significant activities falling within that category, and why they do not support a finding of
disability in Plaintiff`s case. l
While Defendant identifies several perceived inconsistencies in Dr. Shamsi’s
opinion (see Dkt. 14-1 at 24-25), these articulations are absent from the ALJ’s opinion.
Defendant’s after-the-fact explanation as to why the ALJ rejected Dr. Shamsi’s opinion
cannot serve as a substitute for the ALJ’s findings See Hall v. Colvin, 37 F. Supp. 3d 614,
626 (W.D.N.Y. 2014) (rejecting Commissioner’s attempt to justify the ALJ’s failure to
incorporate a treating physician’s opinion into his RFC); see also Snell v. Apfel, 177 F.3d
128, 134 (2d Cir. 1999) (a reviewing court may not accept appellate counsel’s post hoc
rationalizations for agency action); Michels v. Berryhill, No. 1:15-CV-00688 (MAT), 2018
U.S. Dist. LEXIS 32627, at *7 (W.D.N.Y. Feb. 28, 2018) ( “[i]t is not the role ofthis Court

to weigh the evidence of record and determine in the first instance whether or not Plaintiffs

_11_

learning disorder constituted a severe impairment_that task falls to the ALJ, who failed
to fulfill his obligation in this case.”).

The ALJ’s failure to properly evaluate Dr. Shamsi’s report was not harmless error,
particularly regarding the opinion that Plaintiff would miss two days per month of work.
At the October 2015 hearing, the vocational expert testified that Plaintiff would “be
restricted to unskilled work that’s more concrete and routine in nature and that allows her
to do that work either iri a sitting or standing position.” (Dkt. 9 at 90). The vocational
expert also testified that unskilled work “does have productivity expectations,” and
“unskilled workers need to stay on task about 85 to 90 percent of the workday. . . .” (Icl. at
90-91). Significantly, the vocational expert noted that employers of unskilled workers
“allow an unscheduled absence about one time a month, 12 times over the course of the
year.” (Ia’. at 91). In other words, had the ALJ accepted Dr. Shamsi’s opinion that Plaintiff
could be expected to have two absences per month, she would not meet the demands of the
occupations listed by the vocational expert at the hearing. As such, remand of this matter
for further administrative proceedings wherein the ALJ can appropriately analyze and
weigh Dr. Shamsi’s opinion, is necessary.

B. Plaintiff’s Remaining Arguments

As set forth above, Plaintiff has identified additional reasons why she contends the
ALJ’s decision was not supported by substantial evidence. However, because the Court
has already determined, for the reasons previously discussed, that remand of this matter for
further administrative proceedings is necessary, the Court declines to reach these issues

See, e.g., Bell v. Colvl`n, No. 5:15-CV-01160 (LEK), 2016 U.S. Dist. LEXIS 165592, at

_12_

*32 (N.D.N.Y. Dec. 1, 2016) (declining to reach arguments “devoted to the question
whether substantial evidence supports various determinations made by [the] ALJ” where
the court had already determined remand was warranted); Morales v. Colvl`n, No.
13cv06844 (LGS) (DF), 2015 U.S. Dist. LEXIS 58236, at *80 (S.D.N.Y. Feb. 10, 2015)
(the court need not reach additional arguments regarding the ALJ’s factual determinations
“given that the ALJ’s analysis may change on these points upon remand”), adopted, 2015
U.S. Dist. LEXIS 58203 (S.D.N.Y. May 4, 2015).
CONCLUSION

For the foregoing reasons, Plaintiff’ s motion for judgment on the pleadings (Dkt.
10) is granted to the extent that the matter is remanded for further administrative
proceedings Defendant’s motion for judgment on the pleadings (Dkt. 14) is denied. The
Clerk of Court is directed to enter judgment and close this case.

SO ORDERED.

 
   
 

/Q"
ELIzABE H A. woLFoRD
' ates District Judge

Dated: October 10, 2018
Rochester, New York

_13_

